                       Case 1:18-cv-10015-AKH Document 58 Filed 07/26/21 Page 1 of 2




                                                                                                        LAURA C. WILLIAMS
                                                                                                    Assistant Corporation Counsel
GEORGIA M. PESTANA                                                                             Labor & Employment Law Division
Acting Corporation Counsel
                                                 THE CITY OF NEW YORK                                        Phone: 212-356-2435
                                                 LAW DEPARTMENT                                             lawillia@law.nyc.gov

                                                     100 CHURCH STREET
                                                     NEW YORK, NY 10007



                                                                          July 19, 2021

          BY ECF
          Honorable Alvin K. Hellerstein           So ordered.
          United States District Court             /s/ Hon. Alvin K. Hellerstein
          Southern District of New York            July 26, 2021
          500 Pearl Street, Room 1050
          New York, NY 10007

                             Re:    Galvin Dudley v. City of New York, et al.
                                    18 Civ. 10015 (AKH)

          Dear Judge Hellerstein:

                          I am an Assistant Corporation Counsel in the office of Georgia M. Pestana, Acting
          Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
          action. I write, with the consent of Plaintiff’s counsel, to respectfully request a sixty-day extension
          of time, from July 21, 2021 to September 20, 2021, for Defendants to file their opposition to
          Plaintiff’s Motion to Set Aside the Judgment and Order filed on July 7, 2020 pursuant to Federal
          Rule of Civil Procedure 60(b)(1). See ECF Doc. Nos. 53-55. This request is made due to personal
          circumstances which I can discuss further in camera and ex parte at the Court’s request.

                         Accordingly, Defendants request that the briefing schedule for Plaintiff’s motion
          be adjusted as follows:

                             Opposition Brief:     September 20, 2021

                             Reply Brief:          October 4, 2021
       Case 1:18-cv-10015-AKH Document 56
                                       58 Filed 07/19/21
                                                07/26/21 Page 2 of 2




            Thank you for your consideration of this request.


                                                         Respectfully submitted,

                                                                       /s/
                                                         Laura C. Williams
                                                         Assistant Corporation Counsel
cc:   Jessenia Maldonado, Esq. (By ECF)
      Law Office of Yuriy Moshes, P.C.
      Attorneys for Plaintiff




                                             2
